DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (WO Publication No. 2021/258837).
Regarding claim 1, Liu discloses a server, comprising: a housing (housing unit 14) in the shape of a frame structure; a plurality of Hash boards (electronic device 200 being comprised of electronic units 210 and 220; middle of page 8, electronic devices being hash boards), the plurality of hash boards (210 and 220) being disposed side by side in the housing (14) along a first direction (Figures 8-14 vertical direction); each of the plurality of hash boards (210 and 220) being disposed perpendicularly to the first direction (Figures 8-14, 210 and 220 disposed horizontally), and each hash board (210 and 220) comprising a board body (top of page 10 and Figures 8, 11, and 14, substrates of 210 and 220); the board body (substrates of 210 and 220) being provided with a hash chip (bottom of page 19 and top of page 20, 210 and 220 being hash boards and including chips); and a cooling module (heat dissipation device 100) configured to cool at least the plurality of hash boards (see bottom of page 19 and top of page 20); the cooling module (100) comprising: at least one first cooling plate (liquid cooling plate 110) disposed on the board body (substrates of 210 and 220); a water-cooling plate (liquid cooling plate 120) disposed on a side surface (bottom side surface of 120) of the board body (substrates of 210 and 220); and at least one heat pipe (pipe structure 1220) disposed on the board body (Figure 15, 1220 including outlets 112 and 122 connected to substrates of 210 and 220 through 110 and 120, outlets 112 and 122 being disposed over substrates); one end (outlet 112) of the at least one heat pipe (1220) being disposed on the at least one first cooling plate (110), and the other end (outlet 112) being disposed on the water-cooling plate (120; where 120 and 110 are connected through manifold 1222 of 1220).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2019/0182984) in view of Herrmann (US Publication No. 2007/0256957) and Liu (WO Publication No. 2021/258837).
Regarding claim 1, Chen discloses a server comprising: a housing (chassis 4) in the shape of a frame structure (see Figures 1-2); a board (electronic device 2), the board (2) comprising a board body (substrate of 2); the board body (substrate of 2) being provided with a chip (Paragraphs [0038]-[0039], 2 comprising heat sources 2B, the heat sources being CPUs); and a cooling module (heat dissipation device 1) configured to cool the board (substrate of 2); the cooling module (1) comprising: at least one first cooling plate (heat-absorbing heads 16) disposed on the board body (substrate of 2); a water-cooling plate (heat absorbing manifold 11) disposed on a side surface (top side surface of 2) of the board body (substrate of 2); and at least one heat pipe (Figures 1-2, connection pipes 18A) disposed on the board body (substrate of 2); one end of the at least one heat pipe (end of 18A connected to 16) being disposed on the at least one first cooling plate (16), and the other end (end of 18A connected to 11 at inlets 122) being disposed on the water-cooling plate (11). 
Chen does not disclose does not disclose a server comprising a plurality of Hash boards, the plurality of Hash boards being disposed side by side in the housing along a first direction; each of the plurality of Hash boards being disposed perpendicularly to the first direction. Also, while Chen discloses the board body (substrate of 2) comprising a chip (see Paragraph [0039]), Chen does not explicitly disclose wherein the chip is a Hash chip. 
However, Herrmann teaches a server (sub-rack 1) comprising a plurality of board (plug-in modules 3) being disposed side by side in the housing (1) along a first direction (Figures 1-3, lateral direction); each of the plurality of boards (3) being disposed (transverse direction) perpendicularly to the first direction (lateral direction); and a cooling module (liquid distributor 12) configured to cool at least the plurality of boards (12 supplying cooling liquid to heat sinks 19 of 3s through feed lines 10).
Liu discloses a plurality of hash boards (electronic device 200 being comprised of electronic units 210 and 220; middle of page 8, electronic devices being hash boards) comprising a board body (substrates of 210 and 220), wherein the board body (substrates of 210 and 220) comprise a hash chip (bottom of page 19 and top of page 20, 210 and 220 being hash boards and including chips).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined a plurality of the boards of Chen to the server housing of Herrmann and modified the boards and chip of Chen to be a hash board and hash chip as taught in Liu. Combining a plurality of boards to the server housing would have increased the computing power of the server system; and modifying the boards to be hash boards and hash chips would have provided the user with the optimized processing equipment necessary to efficiently mine cryptocurrency (see middle of page 8 in Liu).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2019/0182984) in view of Herrmann (US Publication No. 2007/0256957), Liu (WO Publication No. 2021/258837), and Kulkarni (US Publication No. 2020/0245511).
Regarding claim 2, Chen in view of Herrmann and Liu teaches the server of claim 1, and further teaches (in Chen) wherein a first heat source (2A) and a second heat source (2B) are separated in a second direction (transverse direction), the second direction (transverse direction) is parallel to an extension direction (Figure 8, circuit boards extending transversely) of the circuit board (2); the first cooling plate (16) is disposed on the first heat source (2A), but does not teach wherein the Hash board comprises a buck circuit module disposed on the board body and separated from the Hash chip; and the first cooling plate is disposed on the buck circuit module.
However, Kulkarni teaches a circuit board (circuit board 106) comprising a buck circuit module (Paragraph [0018], one or more processors 104 optionally being buck converters) disposed on the board body (substrate of 106) and separated from a chip (Paragraph [0017], 104 being processors); and a first cooling plate (cold plates 110 associated with buck circuit modules 104) disposed on the buck circuit module (see Paragraph [0018]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the first heat sources 2A on the hash boards of Chen as previously modified by Herrmann and Liu to be the buck circuit modules as taught in Kulkarni, wherein the second heat sources 2B of Chen as previously modified by Herrmann and Liu correspond to the chips. Doing so would have ensured the hash boards were supplied with the correct voltage, while also ensuring the buck circuit module would not overheat.
Regarding claim 3, Chen in view of Herrmann, Liu, and Kulkarni teaches the server of claim 2, and further teaches (in Chen) wherein a plurality of first cooling plates (16) are disposed at intervals (see Figures 1-2) on the buck circuit module (comprised of 2As as modified by Kulkarni), and each first cooling plate (16s) corresponds to at least one heat pipe (each 16 connected to manifold 11 through connection pipes 18A).
Regarding claim 4, Chen in view of Herrmann, Liu, and Kulkarni teaches the server of claim 2, and further teaches (in Chen) wherein the cooling module (heat dissipation device 1) comprises one first cooling plate (16), and one end of each heat pipe (18A) is disposed on the one first cooling plate (16) (see Figures 1-2).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2019/0182984) in view of Herrmann (US Publication No. 2007/0256957), Liu (WO Publication No. 2021/258837), Kulkarni (US Publication No. 2020/0245511), and Ito (US Publication No. 2021/0318072).
Regarding claim 5, Chen in view of Herrmann, Liu, and Kulkarni teaches the server of claim 3, but does not teach the server further comprising a second cooling plate disposed on a side surface of the water-cooling plate away from the board body, and one end of each heat pipe away from the first cooling plate is disposed on the second cooling plate.
However, Ito teaches (in Figures 1 and 19) a second cooling plate (first heat-radiating fin group 22) disposed on a side surface (top side surface of 24) of the water-cooling plate (second heat-radiating fin group 24) away from the board body (24 in Ito corresponding to manifold 11 in Chen, where 11 in Chen is connected to board body 2), and one end (ends of heat pipe groups 12 adjacent 22) of each heat pipe (heat pipe group 12) away from the first cooling plate (31) is disposed on the second cooling plate (12 dispose on bottom of 22).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the second cooling plate of Ito to the water-cooling plate of Chen in view of Herrmann, Liu, and Kulkarni. Doing so would have increased heat dissipation by providing an additional cooling plate with heat fins for which to help cool to the circulating cooling liquid. 
Regarding claim 6, Chen in view of Herrmann, Liu, Kulkarni, and Ito teaches the server of claim 5, and further teaches (in Ito) wherein at least one of the first cooling plate (Paragraph [0039] and Figure 15, heat receiving plate 33 having grooves to accommodate pipes 11, where 31/33 correspond to 16 in Chen)  and second cooling plate (Figure 19, first heat-radiating fin group 22) comprise at least one elongated groove (cutout part of 22; see cut out part 29 of 22 in Figure 1) configured to accommodate a part of the heat pipe (12). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the first cooling plate of Chen in view of Herrmann, Liu, Kulkarni, and Ito with the grooves taught in Ito. Doing so would have increased heat dissipation by increasing the surface area contact between the heat pipe and first cooling plate. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2019/0182984) in view of Herrmann (US Publication No. 2007/0256957), Liu (WO Publication No. 2021/258837), Kulkarni (US Publication No. 2020/0245511), and Larsen (US Publication No. 2020/0154607).
Regarding claim 7, Chen in view of Herrmann, Liu, and Kulkarni teaches the server of claim 2, but does not teach wherein a heat conducting gel configured to adjust a height of the first cooling plate is provided between the buck circuit module and the first cooling plate. 
However, Iikubo teaches wherein a heat conducting gel (Paragraph [0017], thermally interface material 208 being “thermal grease, thermal gap filler, or a thermally conductive pad”) configured to adjust a height (Figure 5, 208 contributing to height of first heat sink 102) of a first cooling plate (heat sink 104) is provided between a heat generating component (204) and the first cooling plate (104).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the thermally conductive grease of Larsen between the first cooling plate and buck circuit module of Chen in view of Herrmann, Liu, and Kulkarni. Doing so would have ensured there was no air gap between the heat sink and buck circuit module, ensure efficient thermal conduction between the heat sink and buck circuit module (see Paragraph [0015] in Larsen).
Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2019/0182984) in view of Herrmann (US Publication No. 2007/0256957), Liu (WO Publication No. 2021/258837), and Ito (US Publication No. 2021/0318072).
Regarding claim 8, Chen in view of Herrmann and Liu teaches the server of claim 1, wherein each heat pipe (18A) comprises: a first section (section of 18A adjacent 11) disposed on one end of the water-cooling plate (Figures 1-2, end of 11 connected to 18A); a second section (section of 18A adjacent 16) disposed on one end of the first cooling plate (end of 16 connected to 18A), but does not teach a distance between the second section and the board body being less than a distance between the first section and the board body; and a connection section disposed between the first section and the second section and presenting in a step structure.
However, Ito teaches each heat pipe (Figure 1, heat pipe group 12) comprises: a first section (12 adjacent first heat-radiating fin group 22) disposed on one end of the water-cooling plate (Figure 1, front end of first heat-radiating fin group 22); a second section (12 adjacent first cover 31) disposed on one end of the first cooling plate (12 connected to front end of 31), and a distance (Figure 6, thickness of 33) between the second section (12 adjacent first cover 31) and the board body (bottom of 26/31 being the datum corresponding to board body 2 in Chen) being less than a distance (39 mm) between the first section (12 adjacent 22) and the board body (bottom of fin group 26/31 being the datum corresponding to board body 2 in Chen) (see also Figure 4); and a connection section (stepped portion 27) disposed between the first section (adjacent 22) and the second section (adjacent 31) and presenting in a step structure (Paragraph [0063], 27 being a stepped portion).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the heat pipes of Chen in view of Herrmann and Liu to include the stepped connecting structure of Ito. Doing so would have allowed the cooling plates to receive colder fluid directly from the manifold (as opposed to the loop configuration taught in Chen) while not having to sacrifice space (see Paragraph [0045] in Ito).
Regarding claim 9, Chen in view of Herrmann, Liu, and Ito teaches the server of claim 8, and further teaches (in Ito) wherein a relationship of a height h (39 mm) and a horizontal length L (90mm; Figures 4 and 16, 27 being distance between end of 32 and front of 31) of the connection section (middle portion of 12) is as follows: 1/20 < h/L < 1/2 (Figure 16, height to length ratio being 1/2.31).
Regarding claim 10, Chen in view of Herrmann, Liu, and Ito teaches the server of claim 8, and further teaches wherein the first section (12 adjacent 22) and the connection section (27), and the second section (12 adjacent 31) and the connection section (27) are connected through arcs (Figure 4, bent portions in 12). Although Ito does not explicitly state wherein “a radius of the arcs is greater than or equal to twice a diameter of the heat pipe”, because the arc shape of the claimed invention has similar structure and proportion to the arc shape of Chen in view of Herrmann, Liu, and Ito, the stated limitation is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). A person of ordinary skill in the art would have had a reasonable expectation of success to formulate a claimed radius range of greater than twice the diameter of the heat pipe to prevent pipe from kinking.
Alternatively, claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2019/0182984) in view of Herrmann (US Publication No. 2007/0256957), Liu (WO Publication No. 2021/258837), Ito (US Publication No. 20180128552) and Hemingway (US Publication No. 6230790). 
Regarding claim 10, Chen in view of Herrmann, Liu, and Ito teaches the server of claim 8, and further teaches wherein the first section (12 adjacent 22) and the connection section (27), and the second section (12 adjacent 31) and the connection section (27) are connected through arcs (see Figure 4), but does not explicitly state wherein a radius of the arcs is greater than or equal to twice a diameter of the heat pipe.
However, Hemingway teaches wherein a radius of an arc (see Figure 6) is greater than twice a diameter of the heat pipe (column 7, lines 61-65, “The minimum bend radius generally corresponds to about ten times the diameter … of the variable heat conductance pipe”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the arc radius of Chen in view of Herrmann, Liu, and Ito to be greater than two times the diameter of the pipe as taught in Hemingway. Doing so would have prevented the pipe from kinking, thus minimizing the change in internal dimensions of the pipe throughout the arc and ensuring smooth fluid travel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US Publication No. 2013/0135822) and Bash (US Publication No. 2005/0259397) disclose heat sinks over voltage regulators and CPUs, wherein the heat sinks are connected through heat pipes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841